Citation Nr: 0629324	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  96-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to May 
1976.  He died in May 1995.  The appellant is the veteran's 
widow.

This appeal was most recently before the Board of Veterans' 
Appeals (Board) in March 2005.  The earlier procedural 
history of the appeal can be found in the Board remands and 
the United States Court of Appeals for Veterans Claims 
(Court) decisions.  Thereafter, in January 2006, the widow 
testified at another Board hearing at the RO before one of 
the undersigned Veterans Law Judges.


FINDINGS OF FACT

1.  The preponderance of the evidence is against establishing 
that pneumonia due to or as a consequence of low grade 
Waldenstrom's macroglobulinemia, non-Hodgkin's lymphoma, 
and/or low-grade lymphoblastic lymphoma, including on the 
bases of exposure to ionizing radiation, is attributable to 
the veteran's military service.

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  The preponderance of the evidence is against finding that 
the veteran's death was causally connected to a service-
connected disability. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 
5102, 5103, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312, 
3.326 (2005).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.807, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim.  The claimant 
must also be notified to submit all evidence in her 
possession, what specific evidence she  is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  Thereafter, the claims were 
readjudicated in the November 2004 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date is harmless 
because the preponderance of the evidence is against the 
appellant's claims and any questions as to the effective date 
to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the November 
1995 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The claimant has been afforded a meaningful 
opportunity to participate in the adjudication of her claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development as required by the VCAA 
as well as 38 C.F.R. § 3.311.  In this regard, service 
medical records, personnel records, and all identified and 
relevant postservice medical records are available, including 
the veteran's terminal hospitalization records and an autopsy 
report.  The claimant has also filed with VA a number her own 
opinions regarding the veteran's dose assessment, as well as 
medical opinions from Rayna K. Hall, M.D., a VA physician, 
and The Delphi Groupe, Inc. related to the origins of the 
cancers the led to the veteran's death.  VA has also obtained 
statements from Texas A & M University regarding the 
veteran's participation in studies conducted at its reactor 
and his dose estimate, obtained dose assessments from the 
Department of the Air Force, and obtained opinions as to the 
origins of the cancers that led to the veteran's death from 
the Chief, Public Health and Environmental Hazards Officer, 
the VA Compensation and Pension Service Director.  The 
claimant and her representative have also been provided 
copies of all of the above opinions.

The appellant, in March 1999 and July 2001, submitted her own 
dose estimates that she stated were based upon her knowledge 
of mathematics, research fundamentals, and "known facts."  
VA did not, however, have a duty to obtain a dose assessment 
opinion from the Director of the National Institutes of 
Health because the record is silent as to any evidence that 
she is a "credible source" (i.e., "a person ... certified by 
an appropriate professional body in the field of health 
physics, nuclear medicine or radiology and if based on 
analysis of the facts and circumstances of the particular 
claims") for these dose estimates.  38 C.F.R. § 3.311(a)(3).

Likewise, adjudication may go forward without a copy of the 
article the widow, at her January 2006 personal hearing, 
reported the veteran co-authored on the effects of radiation 
on primates because, for the purpose of this decision, the 
Board will concede that the veteran was exposed to ionizing 
radiation while on active duty.

Accordingly, because there is no pertinent evidence which is 
not currently part of the claims files, VA has fulfilled its 
duty to assist the appellant in the prosecution of her claims 
and VA adjudication may go forward. 

The Claim

The veteran's death certificate indicates his death in May 
1995 was the result of pneumonia due to or as a consequence 
of Waldenstrom's macroglobulinemia.  The appellant, via 
personal hearing testimony and written statements to VA, sets 
forth three theories as to how the veteran's military service 
caused him to develop the low grade non-Hodgkin's lymphoma, 
Waldenstrom's macroglobulinemia, and/or low-grade 
lymphoblastic lymphoma that led to his death.  

Specifically, it is alleged that low grade non-Hodgkin's 
lymphoma, Waldenstrom's macroglobulinemia and/or low-grade 
lymphoblastic lymphoma were/was caused by exposure to 
ionizing radiation while working with primates at the Texas A 
& M University reactor either due to the time he spent 
viewing the primates, through a glass window that allowed him 
to look into the reactor; and/or due to exposure to radiated 
dust, hair, and primates when he had to go into the reactor 
after the testing was completed to retrieve the primates.  
She also asserts that the veteran was exposed to ionizing 
radiation due to in-service sinus x-rays.  She contends that 
the veteran was exposed in-service to ionizing and gamma 
radiation while working with a linear reactor to create 
Lichtenberg figures.  She argues that the expert opinions she 
obtained and filed with VA should be given more credence than 
those obtained by VA because her opinions were provided by 
experts in oncology and/or by a physician who actually 
treated the veteran for years prior to his death.  Lastly, 
she argues that the veteran, based on his inservice work, co-
authored an article that was published in 1977 which 
addressed the effects of radiation on primates. 

The Facts

The veteran's service medical records included an AF Form 
1527 (Form 1527), "HISTORY OF OCCUPATIONAL EXPOSURE TO 
IONIZING RADIATION," that showed 000.000 rem (total 
accumulated dose) whole body skin dose (soft) and gamma and 
x-ray for the period of March 1-31, 1974.  Other service 
records confirm temporary duty in March and July 1973 of 
approximately 13 days and 18 days, respectively, at a 
university to perform a "field effort (Radiation-Induced 
Performance Decrement)" in 1973.  The service medical 
records also show that the veteran underwent a septoplasty in 
January 1973, and that sinus x-rays were taken in June, July 
and August 1972.  

The veteran supplemented his February 1995 claim for service 
connection for lymphoma with his written recollection of the 
circumstances pertaining to his exposure to ionizing 
radiation during his service in the Air Force that he felt 
was a causative factor.  He believed that the exposure 
occurred during his service from 1972 to 1976 at the 
radiation weapons branch of a school of aerospace medicine 
where he worked training monkeys and exposing them to 
radiation.  In another statement it was noted that he wore a 
badge to monitor radiation at a test facility.  The claim was 
pending at his death in May 1995.

A VA medical examiner in February 1995 noted a recently 
diagnosed small cleaved cell lymphoma and reported a 
diagnosis of low grade non-Hodgkin's lymphoma.  The disease 
was also reported during VA hospitalizations in February 
1995.

The May 1995 death certificate reported the immediate cause 
of death at age 45 was certified as pneumonia due to or as a 
consequence of Waldenstrom's macroglobulinemia.  

The May 1995 terminal hospitalization records noted a history 
of Waldenstrom's macroglobulinemia, status post chemotherapy.  
The May 1995 autopsy report included anatomic diagnoses of 
Waldenstrom's macroglobulinemia and low-grade lymphoblastic 
lymphoma.

In a June 1995 statement from Dr. Hall, in response to an 
inquiry as to whether the veteran's cancer could be related 
to his work in radiation, she reported that there had been a 
reported case of Waldenstrom's macroglobulinemia in a patient 
treated with radiation therapy.  Therefore, she opined that 
the veteran's cancer "could be" related to radiation 
exposure.  

In July 1995 correspondence the appellant referred to medical 
journal and treatise, Clinical Oncology (1980) and Plasma 
Cell Dyscrasias, Journal of the American Medical Association 
(1992), in support of her statements that Waldenstrom's is 
normally seen at a median age of 60, that it was comparable 
to multiple myeloma affecting 4 in 100,000 individuals, and 
that it was associated with radiation exposure. She also 
reported that the veteran's agricultural work was not 
believed to have caused the disease.  In her substantive 
appeal she added another medical journal reference, Incidence 
of Waldenstrom's Macroglobulinemia, Blood (1993), that 
discussed the incidence of the disease in white males. 

In a January 1996 letter a VA physician stated that there was 
a "plausible" relationship between low dose ionizing 
radiation exposure and the development of Waldenstrom's 
macroglobulinemia.  The physician noted that a radiation 
badge may be insensitive to chronic low dosage radiation and 
this "could" account for the absence of an accumulated dose 
for the veteran.  The physician opined that "it was 
plausible" a low dose radiation exposure to the veteran 
"may have" been causal in the development of the disease.  
Thereafter, the VA physician noted that an excess risk of 
developing plasma cell malignancies had been associated with 
radiation exposure and that published evidence of this risk 
emerged from studies of nuclear bomb survivors in Japan and 
studies of radiologists and nuclear plant workers.  The 
median age for the veteran's disease was 65 at diagnosis and 
in those cases associated with radiation exposure the 
diagnosis was usually made 20 years after such exposure.  The 
examiner opined that the veteran's youth, age 45 at his 
death, and the diagnosis of malignancy 21 years after such 
exposure ended "lent credence to the possibility" of a 
causal relationship in his malignancy.

In September 1996, an official at Texas A & M University 
responsible for keeping radiation dose records reported that 
a search of radiation dose records from 1972 through 1974, 
and at "the A & M reactor" location for those years, found 
no radiation dose records for the veteran, or any record that 
he entered the Nuclear Science Center as a visitor during 
that time.  It was reported that records for that time were 
located for other Air Force research team members, but that 
the veteran was not listed among them.  The official also 
reported that a person could receive a low dose of radiation 
around the reactor under certain conditions and in certain 
areas near the reactor.  He reported, however, that none of 
the many visitors who toured the reactor each year received a 
measurable dose (greater than 0.01 rem) due to their visit.  
The official stated that this was true for many of the full-
time employees at the facility.

In October 1996, a service comrade, R.H.F., recalled that the 
veteran had been on several trips to a university test 
facility including March and July 1973.  He recalled that the 
veteran's duties would have been as everyone's, caring for 
exposed and unexposed monkeys and moving animals within the 
reactor.  It was recalled that work shifts consisted of one 
eight hour period within the reactor facility in each 24 hour 
period at the site, that the trips were at least a week to 10 
days, and that everyone in the facility was required to wear 
a dosimeter and film badge.

In a January 1997 Department of the Air Force reply to the 
RO's December 1996 request for exposure data for the veteran, 
they forwarded a Form 1527 for the period from March 1974 
through July 1976 that shows 0 rem deep dose (whole body 
equivalent) and shallow dose (skin equivalent) external 
radiation for the veteran.  In the cover letter with the form 
it was explained that the shallow dose included the dose 
equivalent of all beta, gamma, and x-ray radiation regardless 
of energy.  The reported gamma and x-ray (deep) radiation 
indicated a dose equivalent from photons having effective 
energy greater than 15 kiloelectron volts.  It was reported 
that no internal radiation dosimetry (bioassay data) was 
found for the veteran.

In September 1997, the RO received a report from the 
Department of the Air Force Medical Operations Agency 
confirmed that, with appropriate calibration and quality 
assurance, film badges were fairly accurate above 50 millirem 
with a minimum detection sensitivity of approximately 10 
millirem.

In October 1997, the RO received a follow up report from 
Texas A & M University.  This notified VA that two records 
which were previously overlooked were located which confirmed 
that the veteran was issued a film badge during the periods 
from April 25, 1971, to March 21, 1974, and from September 
12, 1974, to October 12, 1974.  For both the periods in 
question, the veteran had "minimal," less than 10 millirem 
(mrem, 0.01 rem), recorded dose based upon the dosimetry 
data.  It was explained that a "minimal" dose meant that 
the occupational dose measured by the dosimeter was less than 
the dosimeter could reliably detect, that is, less than 10 
millirems.  

At her February 1998 hearing before one of the undersigned 
Judges the veteran testified, among other things, that her 
research had revealed low dosage of radiation was equivalent 
to a quarter rad to 10 rads.  She also filed a written 
statement that included references to previously submitted 
information and citations from various medical references 
including The Merck Manual of Medical Information (1997), 
Dorland's Illustrated Medical Dictionary (1994), Taber's 
Cyclopedic Medical Dictionary (1993), Webster's 21st Century 
Dictionary (1993), X-rays: Health Effects of Common Exams 
(1985), Radiation: Waves & Particles/Benefits & Risks (1983), 
Professional Guide to Diseases (1995), Mayo Clinic Family 
Health Book (1996), and Killing Our Own the Disaster of 
America's Experience with Atomic Radiation, H. Wasserman and 
N. Solomon (1982).  

In November 1998, the RO referred the case to the Director, 
VA Compensation and Pension Service who in December 1998 
sought a dose estimate and opinion from the VA Under 
Secretary for Health.  

In December 1998, a medical opinion was received from the 
Chief, Public Health and Environmental Hazards Officer.  The 
VA physician stated that it was not possible to provide an 
independent dose estimate for the veteran who, according to 
the service department information, was exposed to a dose of 
less than 10 millirems (0.010 rem).  The physician also found 
it unlikely that the veteran's Waldenstrom's 
macroglobulinemia could be attributed to exposure to ionizing 
radiation inservice in light of the low reported dose and the 
uncertainty about the risk of plasma cell malignancies after 
radiation exposure.  It was next noted that the veteran's 
fatal disease was a malignancy of the plasma cells related to 
multiple myeloma and that the CIRRPC Science Panel Report 
Number 6, 1988, did not provide screening doses for either 
disorder.  It was reported that according to Health Effects 
of Exposure to Low Levels of Ionizing Radiation (BEIR V) 
1990, multiple myeloma mortality among Japanese A-bomb 
survivors had been observed at doses as low as 50 rads.  It 
was also stated that more recent studies had questioned the 
relationship of multiple myeloma to radiation exposure.  
Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition 1995.

In January 1999, the VA Compensation and Pension Service 
Director, after review of the medical opinion and evidence in 
its entirety, opined that there was no reasonable possibility 
that the veteran's disability was the result of such 
exposure.  The opinion referred to military records regarding 
radiation exposure and the VA medical opinion.

In March 1999, the appellant submitted her own dose estimate 
that she stated was based upon her knowledge of mathematics, 
research fundamentals, and known facts.  She reported relying 
on The Health Physics and Radiological Health Handbook and 
the National Occupational Exposure Summary for 1975, which 
she described as a "credible source" to construct an 
estimate of the veteran's exposure to radiation while in the 
military.  She stated that three experts would agree that 
exposure would cause 3 of 10,000 individuals to develop 
cancer.  Her calculations produced the following dose, in 
rem, for 1972 through 1976 respectively: 1.053, 0.411, 0.189, 
0.236, and 0.158.

In August 1999, the Board requested a VA opinion addressing 
the likelihood that the veteran's Waldenstrom's 
macroglobulinemia could be attributed to exposure to ionizing 
radiation in service.  It was requested that consideration be 
given to radiation exposure through medical and dental x-ray 
in addition to his activities as a scientific assistant.

In September 1999, a VA specialist in hematology, opined that 
the record strongly supported the diagnosis of Waldenstrom's 
macroglobulinemia as well as the fact that the veteran may 
have had non-Hodgkin's lymphoma.  The expert concluded after 
review of the appellant's dose estimate that the veteran's 
exposure was intermittent, of low magnitude, and 
predominantly not total body exposure.  The expert summarized 
selected published data from peer reviewed journals that 
addressed the risk of developing non-Hodgkin's lymphoma and 
Waldenstrom's macroglobulinemia following radiation exposure 
to support the conclusion that the veteran's radiation 
exposure was "extremely unlikely" to have caused his 
cancer.

In a June 2001 letter, the widow contested the VA expert 
medical opinion because it was not an independent medical 
expert opinion from "an independent consultant from outside 
the VA."  She supplemented this argument in August 2001 
stating that the "so called independent medical expert" was 
prohibited from giving an opinion since the Board did not 
follow the correct procedure.  She argued that "VA and 
government employees" are prohibited "by law" from giving 
such opinions.  She stated that instead the president of the 
National Cancer Association was to provide the name of an 
independent medical expert.  She asserted that most of the 
information the VA expert used was not accurate, that the 
physician misread much of the medical information, and used 
references that have been judged "faulty, biased and skewed 
by the scientific community worldwide."  Similar arguments 
were made at her January 2006 personal hearing before one of 
the undersigned Judges.

In July 2001, the widow filed a revision of her own 
previously constructed dose estimate for the veteran which 
she styled as a "Radiation Update."  Her calculations 
produced from a "Radiation Dose to Risk Converter" produced 
various cumulative doses for the university-based exposure.  
She also updated medical x-ray exposure data based upon 
conversation with physician who indicated that a sinus series 
could include 4 to 8 radiographs.  She identified 19 
resources that included journal references and internet-based 
sources (citations omitted) for information regarding the 
effects of low level exposure to ionizing radiation.  She 
also provided a response to an Internet inquiry she initiated 
regarding the reliability of radiation measuring badges.

In an April 2002 letter from The Delphi Groupe, Inc., it was 
opined that the claimant may have overestimated the radiation 
exposure received by the veteran while in military service.  
It was also opined that the widow should rely on the above 
opinions from Dr. Hall and the VA physician when seeking 
service connection for the cause of the veteran's death 
because, while her dose estimates may be in error, these 
estimates are not as important in "low dose causal 
relationship."  It was next opined that the fact that the 
exposure was anticipated, the veteran received a badge, and 
that he did in fact receive exposure would make it difficult 
to refute the possibility that there is a causal 
relationship.

In April 2004, the widow filed with VA a July 2001 email from 
a senior research engineer from Southwest Research Institute.  
Therein, it was opined that it was possible to be exposed to 
ionizing radiation without it being recorded on a badge 
because it covered only a very small part of the body.  It 
was also opined that it takes many millions of "hits" to 
result in a measurable dose and the badges acted as a good 
estimate of a person's dose. 

In February 2005, the widow filed with VA an April 2004 
internet article regarding Lichtenberg Figures which reported 
that they were created by exposing Plexiglas to a powerful 
electron beam accelerator.


The Cause of the Veteran's Death Claim

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

During his life time the veteran was not service connected 
for any disability.  Therefore, further discussion of this 
avenue for establishing entitlement to service connection for 
the cause of the veteran's death is not warranted.

As to the appellant's claims that the cause of the veteran's 
death was due to in-service exposure to ionizing radiation 
while undergoing sinus x-rays, working at the Texas A & M 
University reactor, and/or working with a linear reactor to 
create Lichtenberg figures, the Board concedes that, for the 
purpose of this decision, the veteran's inservice duties 
included exposure to ionizing radiation.  Nonetheless, 
service connection for a radiogenic disease may only 
established in one of four ways.  

First, service connection is granted if a veteran had the 
disease in service, there is continuity of treatment 
postservice, or, in the case of malignant tumors, if the 
tumor was manifested to a degree of 10 percent or more, 
within the first postservice year.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

Second, if a veteran participated inservice in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The enumerated 
cancers include lymphomas, except Hodgkin's disease; and 
cancer of the brain.  Id.

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to inservice events.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to the first theory, the competent evidence shows that low 
grade non-Hodgkin's lymphoma, Waldenstrom's 
macroglobulinemia, and low-grade lymphoblastic lymphoma were 
first diagnosed in 1995, almost twenty years after his 1976 
separation from active duty.  Therefore, because there is no 
evidence that any of these problems were manifested inservice 
or within the first post service year, service connection on 
a direct basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  Likewise, given the length of time between the 
veteran's 1976 separation from active duty and first being 
diagnosed with these diseases in 1995, there is no continuity 
of symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  

As to the second method of establishing service connection, 
while low grade non-Hodgkin's lymphoma and low-grade 
lymphoblastic lymphoma are enumerated cancers that are 
presumed to have been incurred in service under 38 C.F.R. 
§ 3.309(2), the claim must likewise fail because the veteran 
did not participate in one of the specifically enumerated 
radiation-risk activities listed at 38 C.F.R. 
§ 3.309(d)(3)(ii).

As to the third method of establishing service connection, 
the non-Hodgkin's lymphoma and low-grade lymphoblastic 
lymphoma are listed among the radiogenic diseases found under 
38 C.F.R. § 3.311(b)(2), and the widow has provided competent 
evidence to establish radiogenicity for Waldenstrom's 
macroglobulinemia under 38 C.F.R. § 3.311(b)(4).  

The Board notes, however, that 38 C.F.R. § 3.311 does not 
create a presumption for service connection.  Rather, it 
merely provides special procedures for evidentiary 
development and adjudication of a claim.  Implicit in the 
regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the 
current disability.  

Accordingly, since the fourth method of establishing service 
connection, the Combee approach, likewise requires a medical 
nexus between the exposure to the ionizing radiation and the 
current disability for the widow to prevail, these two 
methods will be considered at the same time.

In this regard, the Board concludes that the December 1998 
opinion of the physician designee of the VA Under Secretary 
for Health that "it was unlikely" that the veteran's 
Waldenstrom's macroglobulinemia could be attributed to 
exposure to ionizing radiation inservice in light of the low 
reported dose, and to the September 1999 opinion that the 
veteran's radiation exposure was "extremely unlikely" to 
have caused his cancers are of greater probative value than 
the June 1995 opinion from Dr. Hall, the January 1996 opinion 
from a VA physician, or the April 2002 opinion from The 
Delphi Groupe, Inc..  

The Board reached this conclusion because, while the 
September 1999 VA opinion gave a definitive opinion 
addressing the relationship between the veteran's radiation 
exposure and the cancers that caused his death after a review 
of the record on appeal and reference to selected published 
data from peer reviewed journals that addressed the risks of 
ionizing radiation exposure, the opinions relied on by the 
widow were based on a review on something less than a review 
of all of the evidence, and they included conditional phrases 
like "could be," "may be," "it was plausible," "lent 
credence to the possibility," and/or "would make it 
difficult to refute."  Given that the United States Court of 
Appeals for Veterans Claims has held that where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized 
as 'non-evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 241 
(1993);  (citing Sklar v. Brown, 5 Vet.App. 140, 145-46 
(1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also Dyess v. 
Derwinski, 1 Vet.App. 448, 453-54 (1991).  Therefore, given 
the speculative nature of the opinions offered by the 
appellant and the fact that they were not based on a review 
of the entire record on appeal, more weight is assigned to 
the December 1998 and September 1999 opinions.

Accordingly, even assuming that the veteran was exposed to 
some level of ionizing radiation while on active duty, 
service connection cannot be granted pursuant to 38 C.F.R. 
§§ 3.303 or 3.311 for non-Hodgkin's lymphoma, Waldenstrom's 
macroglobulinemia, and/or low-grade lymphoblastic lymphoma 
because the preponderance of the competent evidence is 
against finding a nexus between any such exposure and these 
claimed disabilities.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

Therefore, because the veteran was not service connected for 
any disability during his lifetime, the claim of entitlement 
to service connection for the cause of his death must 
likewise be denied.  38 C.F.R. § 3.312.

In reaching the above conclusions, the Board has not 
overlooked the widow's and her representative's written 
statements to the RO as well as the hearing testimony.  While 
lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability, Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991), lay statements as to the 
origins of the veteran's disabilities are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  Likewise, 
while it is argued that the voluminous medical literature 
provided by the claimant is supportive of the claim, generic 
texts, which do not address the facts in this particular 
claimant's case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence of 
causality.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

As to the assertion that that the statements filed by the 
veteran in support of his claim prior to his death should be 
treated as expert medical opinion given his education and 
background, the Board finds that these self-interested 
statements, made at a time he was seeking service connection 
for the disease that would cause his death, are not probative 
because of his inherent self-interest in the outcome of the 
claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997); request 
denied, 10 Vet. App. 279 (1997); reconsideration denied, 
11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. 
Cir. 1999).  Moreover, the probative value of opinions 
offered by the veteran, a specialist in poultry science, is 
outweighed by probative value of opinions offered by medical 
doctors.  

The claim for Dependents Educational Assistance

Chapter 35 of Title 38, United States Code extends VA 
educational benefits to certain survivors of veterans who 
died of service-connected disabilities, as well as to those 
certain survivors of those veterans who died having had a 
service-connected total disability that was permanent in 
nature on the date of death.  See 38 U.S.C.A. §§ 3500, 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

As service connection for the cause of the veteran's death is 
not warranted and because the veteran at the time of his 
death was not service-connected for a total disability that 
was permanent in nature, the criteria for basic eligibility 
for dependents educational program under Chapter 35, Title 
38, United States Code, have not been met.  

Given this evidentiary picture, the Board finds that the 
claimant does not meet basic eligibility requirements for 
Chapter 35 benefits.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claims.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is denied. 


________________________                                         
_______________________
      DEREK R. BROWN			         M. SABULSKY
      Veterans Law Judge			       Veterans Law 
Judge
   Board of Veterans' Appeals		            Board of 
Veterans' Appeals



__________________________
D. C. SPICKLER
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


